DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 12/30/2021.
Claims 1 – 21 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/04/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1 – 21 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 8, 15, a method, system including the teaching of “determining a space requirement for backing up the database, comparing the space requirement to a database size threshold; allocating, when the space requirement is larger than the database size threshold, the database to a first device having a greatest amount of free space from among the plurality of devices; and allocating, when the space requirement is smaller than the database size threshold, the database to a second device having a smallest amount of free space from among the plurality of devices that at least includes enough of the free space to meet the space requirement for backing up the 
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The following is the closest art:
US 20100293328 A1 (Sollich Peter): discloses a method for managing shared first level storage among multiple virtual tape servers, comprising “allocating free space in plurality of partitions storages, calculating the difference between the amount of free space in the first level storage unit and the amount of free space in the second partition; if the calculated difference is greater than a first threshold, storing the received first user data in the first partition; if the calculated difference is not greater than the first threshold: a) throttling the received first user data; b) copying second user data, previously stored in the first partition, from the first partition to a second level storage unit; c) re-determining the amount of free space in the first level storage unit; d) re-determining the amount of free space in the second partition; e) re-calculating the difference between the amount of free space in the first level storage unit and the amount of free space in the second partition; f) if the calculated difference is not greater than the first threshold, repeating steps a) through e) until the calculated difference is greater than the first threshold; and g) when the calculated 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161